Robin F. Wynne, Justice, dissenting. The sole issue on appeal is whether the plaintiff-appellant, James McCafferty, has standing as a taxpayer to pursue an illegal-exaction claim for alleged misuse of admittedly public funds by the University of Central Arkansas. The majority holds that the funds at issue were not generated or arising from taxation because they do not directly implicate the state or local treasury. As explained below, I would hold that the appellant does have standing in this case and reverse and remand to the circuit court. . Therefore, I respectfully dissent. Article 16, section 13 of the Arkansas Constitution grants the citizens of Arkansas standing to pursue an .illegal-exaction claim. This section provides that “[a]ny citizen of any 11gcounty, city, or town may institute suit on behalf of himself and all others interested, to protect the inhabitants thereof against the enforcement of any illegal exactions.” Here, the parties agree that this is a “public funds” illegal-exaction case. This court has stated that “a misapplication by a public official of funds arising from-taxation constitutes an exaction from the tax payers and empowers any citizen to maintain a suit to prevent such misapplication of funds.” Brewer v. Carter, 365 Ark. 531, 534, 231 S.W.3d 707, 709 (2006) (citing Farrell v. Oliver, 146 Ark. 599, 602, 226 S.W. 529, 530 (1921)). The public funds at issue in this case are a $700,000 “loan” from UCA- to appellee, The Oxford American Literary Project, Inc. -According to the affidavit of UCA’s Vice President for Finance and Administration, those funds came from the university’s auxiliary funds, which are comprised of profits from housing, bookstore, food services, and other auxiliary operations, and the Board of Trustees Fund, which is comprised of money from investment income, bookstore profits, and other auxiliary operations. Notably, the appellee does not contend that the funds came from outside sources separate and apart from the State, such as an endowment from a private individual or a grant from the federal government for a specific purpose. I agree that such funds do not “arise from taxation” arid would not be subject to a taxpayer suit for illegal exaction. E.g., Chapman v. Bevilacqua, 344 Ark. 262, 42 S.W.3d 378 (2001) (plaintiff did not have standing to sue for the disbursement of strictly federal funds by the City of Fort Smith, which, were never commingled with the City’s general fund). As the plaintiff in this case, it was incumbent upon appellant McCafferty to demonstrate his standing to bring an illegal-exaction claim. See Brewer, supra. Under our case law, this requires a showing that the.funds at issue were generated from tax dollars. or 1 ^otherwise arose from taxation. Id. (citing W. Foods, Inc. v. Weiss, 338 Ark. 140, 992 S.W.2d 100 (1999)). The question of standing is a matter of law for this court to decide, and. this court reviews questions of law de novo. Ark. Hotels & Entm’t, Inc. v. Martin, 2012 Ark. 335, at 4, 423 S.W.3d 49, 52 (citing Farm Bureau Ins. Co. of Ark., Inc. v. Running M Farms, Inc., 366 Ark. 480, 237 S.W.3d 32 (2006)). In Ghegan & Ghegan, Inc. v. Weiss, 338 Ark. 9, 991 S.W.2d 536 (1999), this court stated the following: We have explained that citizens have standing to bring a public-funds case because they have a vested interest in ensuring that the tax money they have contributed to the state treasury is lawfully spent. Nelson v. Berry Petroleum, Co., 242 Ark. 273, 413 S.W.2d 46 (1967); Green v. Jones, 164 Ark. 118, 261 S.W. 43 (1924). Thus, the only standing requirements we have imposed in public-funds cases is that the plaintiff be a citizen and that he or she have contributed tax money to the general treasury. See Nelson, supra; Green, supra. We have not required the plaintiff to trace his or her individual tax contribution to the tax money that is allegedly being spent in an illegal manner, nor have'we required the plaintiff to establish a.significant tax contribution to the state treasury. Hence, in public-funds cases we have given the word “interested” as used in Article 16, Section 13, a' very broad construction. 338 Ark. at 16, 991 S.W.2d at 539. Similarly, in Pledger v. Featherlite Precast Corp., 308 Ark. 124, 823 S.W.2d 852 (1992), this court wrote, “We have given this type of exaction[, a public funds exaction case,] an expansive interpretation because taxpayers are the equitable owners of all funds collected by a government and, in most of the cases, are liable to replenish the funds exhausted by a misapplication or wrongful payment. Under these conditions taxpayers are entitled to broad relief.” In recent years, this court has strayed from the broad relief that should be afforded taxpayers. As noted by the majority, we do have the power to overrule previous decisions; however, it is necessary as a matter of public |upolicy to uphold prior decisions unless great injury or injustice would result. See Union Pac. R.R. Co. v. Barber, 356 Ark. 268, 287, 149 S.W.3d 325, 337 (2004). Just such an injury or injustice would result from the majority’s narrow reading of our case law defining what is “arising” from taxation. Importantly, the issue in this appeal is standing, not the merits of the case, and I firmly believe that allowing the alleged misspending of these cash funds to go unchallenged by the taxpayers would be a great injustice. ■ Thus, I would overrule those decisions cited by the majority to the extent that they require direct appropriations from the General Assembly be at stake for taxpayer standing in an illegal-exaction case. See Fields v. S. Farm Bureau Cas. Ins. Co., 350 Ark. 75, 87, 87 S.W.3d 224, 231 (2002) (“[W]e have made it clear that we will not blindly follow precedent where that precedent no longer gives a just result”). Giving the proper broad construction to the concept of public funds that were “generated from tax dollars or otherwise arose from taxation,” I believe that the funds at issue did arise from taxation. As argued by appellant, the funds at issue would not exist without the tax-supported facilities at the university and the public employees who work there. Furthermore, as a tax-supported institution of higher learning, UCA’s operating budget is made up of a combination of money from the state treasury and the institution’s available cash funds, and expenditures from its cash funds must be approved by the legislature. See Ark.Code Ann. § 19-4-801, et seq. If UCA’s cash funds are rendered deficient by an illegal exaction, the deficit has to be made up. These cash, funds are subject to legislative audit, as evidenced by the record in this case, and the taxpayers of Arkansas-clearly have an interest in ensuring that the funds at issue are not misapplied or illegally |1fispent. Although cash funds by definition are not directly appropriated by the legislature, Ark.Code Ann; 19-4-801 (Supp. 2015), the funds at issue in the present case did arise from taxation and the taxpayers of this state have standing to pursue this illegal exaction claim. Accordingly, I would reverse the circuit court and remand this case for further proceedings. Brill,' C.J., and Baker, J., join.